Name: Commission Regulation (EEC) No 3274/87 of 30 October 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/48 Official Journal of the European Communities 31 . 10 . 87 COMMISSION REGULATION (EEC) No 3274/87 of 30 October 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 (9), as amended by Regulation (EEC) No 3229/87 (,0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 'Article 2 This Regulation shall enter into force on 1 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183, 3 . 7 . 1987, p. 7. (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p . 11 . O OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 176, 1 . 7. 1987, p . 30 . O OJ No L 183, 3 . 7 . 1987, p . 14 . (8) OJ No L 183, 3 . 7 . 1987, p . 16 . O OJ No L 300, 23 . 10 . 1987, p. 25. H OJ No L 307, 29 . 10 . 1987, p . 36 . (") OJ No L 266, 28 . 9 . 1983 , p . 1 . ( 12) OJ No L 53, I. 3 . 1986, p . 47. ( ,3) OJ No L 183, 3 . 7 . 1987, p . 18 . 31 . 10 . 87 Official Journal of the European Communities No L 309/49 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,399 23,296 23,992 23,745 24,142 24,539 2. Final aids : (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 59,11 56,58 58,23 57,78 58,73 59,97  Netherlands (Fl) 65,73 62,83 64,68 64,15 65,21 66,56  BLEU (Bfrs/Lfrs) 1 169,78 1 116,43 1 149,95 1 137,31 1 156,40 1 170,83  France (FF) 177,34 168,53 173,60 171,04 174,01 177,66  Denmark (Dkr) 211,25 201,33 207,48 205,20 208,68 210,42  Ireland ( £ Irl) 19,712 18,731 19,320 19,056 19,386 19,638  United Kingdom ( £) 14,333 13,422 13,916 13,674 13,935 14,072  Italy (Lit) 37 599 35 684 36 702 36 070 36 704 37 143  Greece (Dr) 2 431,96 2 188,07 2 285,77 2 186,41 2 237,36 2 220,10 (b) Seed harvested in Spain and processed : -  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 760,21 3 594,27 3 674,48 3 625,10 3 686,32 - 3 718,06 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 787,28 4 572,32 4 692,79 4 624,21 4 692,39 4 717,14 No L 309/50 Official Journal of the European Communities 31 . 10 . 87 ANNEX 11 Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 2,500 2,500 26,899 2,500 2,500 25,796 2,500 2,500 26,492 2,500 2,500 26,245 2,500 2,500 26,642 2,500 2,500 27,039 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2 . Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 65,07 72,41 1 289,94 196,03 233,14 21,790 15,973 41 592 2 752,81 62,54 69,51 1 236,59 187,22 223,22 20,809 15,063 39 677 2 508,92 64,20 71,36 1 270,1 1 192,29 229,37 21,398 15,557 40 695 2 606,62 63,75 70,83 1 257,48 189,73 227,09 21,134 15,315 40 063 2 507,26 64,69 71,89 1 276,56 192,69 230,57 21,464 15,575 40 697 2 558,21 65,94 73,25 1 290,99 196,35 232,31 21,716 15,712 41 135 2 540,95 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 385,53 4 145,75 385,53 3 979,80 385,53 4 060,01 385,53 4 010,63 385,53 4 071,85 385,53 4 103,59  in Portugal (Esc)  in another Member State (Esc) 429,31 5 216,60 429,31 5 001,64 429,31 5 122,11 429,31 5 053,52 429,31 5 121,70 429,31 5 146,46 No L 309/5131 . 10 . 87 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kilograms) 4 Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 34,531 3,440 0,000 34,187 3,440 0,000 34,506 3,440 0,000 34,825 3,440 0,000 35,221 2. Final aids : (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 83,35 92,85 1 656,55 252,69 299,78 28,091 20,851 53 675 3 678,26 82,58 91,96 1 639,83 249,81 296,62 27,770 20,524 53 041 3 566,64 83,37 92,82 1 655,13 251,89 299,39 28,026 20,714 53 404 3 591,29 84,24 93,79 1 669,80 253,73 302,15 28,253 20,904 33 726 3 590,37 85,19 94,85 1 688,81 256,66 305,61 28,579 21,155 54 349 3 636,86 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 4 138,66 530,49 4 087,88 530,49 4 108,72 530,49 4 145,44 530,49 4 206,53 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 969,69 6 743,52 0,00 6 891,57 6 667,94 0,00 6 942,57 6 717,28 0,00 6 978,95 6 752,49 0,00 7 048,03 6 819,33 3. Compensatory aids :  in Spain (Pta) 4 091,05 4 040,27 4 061,11 4 097,83 4 158,92 4. Special aid :  in Portugal (Esc) 6 743,52 6 667,94 6 717,28 6 752,49 6 819,33 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 1 1 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 DM 2,074960 2,069960 2,065030 2,061150 2,061150 2,048630 Fl 2,334670 2,331690 2,328470 2,324190 2,324190 2,313230 Bfrs/Lfrs 43,260700 43,265700 43,259600 43,218300 43,218300 43,148200 FF 6,937810 6,945110 6,951920 6,959310 6,959310 6,983460 Dkr 7,962790 7,881840 7,998690 8,014740 8,014740 8,066900 £ Irl 0,775657 0,776552 0,777474 0,777991 0,777991 0,782916 £ 0,693223 0,694684 0,696204 0,697738 0,697738 0,701745 Lit 1 498,36 1 503,71 1 509,78 1 515,10 1 515,10 1 531,20 Dr 159,75200 161,84300 163,83200 165,68500 165,68500 170,86400 Esc 164,60300 165,39500 166,45000 167,30400 167,30400 169,87200 Pta 134,60200 135,51700 136,09800 136,69700 136,69700 138,34700